Title: To George Washington from William Irvine, 27 January 1788
From: Irvine, William
To: Washington, George



Sir
New York January 27th 1788

I have been honored with your letter of the 11th instant. I need not tell you how much pleasure it would give me to be able to answer your queries, to your satisfaction, but I am persuaded that no observations short of an actual Survey will enable you to gratify your correspondents abroad—(particularly relative to your 3d querie) with such accuracy as to hazard any thing positively; I will however relate to you such facts, and observations as actually came within my own knowledge, as well as accounts of persons who I think may be confided in.
From a place called Mahoning on the big Beaver to the falls of Cayahoga is about thirty miles; the Country is hilley, tho not Mountainous, the chief is called the Beech ridge in this rout, which is not high, but pretty extensive, being several miles over a flat moist Country on the summit; in some places it inclines to be marshey and the difficulty of travelling is encreased much by the roots of Beech trees with which it is heavily loaded. The Cayahago above the great falls is rapid, rocky, and interrupted by sundry lesser falls, on the branch that heads towards that part of the big Beaver called Mahoning—This account I had from an intelligent person, then at Mahoning who was loading a Sloop with flour at the mouth of Cayahoga for Detroit; he added that an old Indian assured him it was not more than 15 miles from Mahoning to a navigable Creek, a few miles East of Cayahoga—that he had employed the Indian to blaise a road, and intended when that was done to explore the Country himself—I presume however this service was not performed, as this gentlemans Men & Horses were soon after killed and his store house burned by the Savages.
Captain Brady, a Partizan officer, says that the sources of the big Beaver, Muskingum, and a large deep Creek which empties

into Lake Erie, 15 or 20 miles above Cayahoga, are within a very few miles of each other, (perhaps four or five) and that the Country is level. Several other persons of considerable credibility and information, have assured me the portage between Muskingum, and the Waters falling into the Lake, in wet seasons—do not exceed 15 miles—some say two miles, but I believe the first is the safest to credit.
At Mahoning, and for many miles above and below, I found the general course of the Beaver to be East & West, from which I concluded this place to be the nearest to the main branch of Cayahoga—and on comparing the sundry accounts I am led to think, that, the shortest communication between the Waters of Beaver, Muskingum, and Lake Erie, will be found to lie East and west of Cayahoga. I have also been informed by a young gentleman of veracity, that the sources of the grand River (laid down in Hutchins’s map) and a branch of Beaver which falls into Big Beaver, called Shinango, are not more than twelve miles apart—the Country hilley—I know this to be a fine Boatable str[e]am its confluence with the Big Beaver about 20 miles from the Ohio. I droped down the Beaver from Mohoning to the great fall about seven miles from the Ohio, in a Canoe on the first of July without any difficulty—it is true that at this season when all the western waters are remarkably low, some small riffles appear—but nothing to cause any material obstruction—The great falls appear at first view impracticable, at low water; indeed too tremendous, at any season, notwithstanding it has been passed at all seasons—I met two Men in a flat Boat a few miles above, who had carried their Cargo half a mile on shore and then warped up the empty Boat—they set with poles the rest of the way to Mahoning—This Boat carried about a ton and a half—but at some seasons there will undoubtedly be water sufficient for Boats with five tons in—Canoe’s tis said have ascended 25 miles higher than Mahoning, which must certainly be very near one branch of Muskingum—as it continues a westerly course—and this most Easterly branch of that River, it is agreed by all who have been in that quarter approaches very near to waters falling into Lake Erie—all agree likewise that the Rivers north of the dividing ridge are deep and smooth the Country being flat, particularly those, west of the Cayahoga—Following the Indian path, which generally keeps in the low ground, along

the River, the distance from the mouth of Big Beaver to Mahoning is 50 miles, which with the 30 computed from thence to Cayahog makes 80. but I am certain a much better road will be found by keeping along the high grounds which divide the waters of the big, and little Beaver, and the distance shortened at least 20 miles—but this digression I must beg your pardon for—to your 4th querie I flatter myself I shall be able to afford you more satisfaction, as I think I can point out a more practicable and easy Communication by which the articles of trade you mention, can be transported from Lake Erie, to the Ohio, than any other hitherto mentioned—at least untill Canals are cut—This is by a branch of the Alegheny, which is navigable, by Boats of considerable burden to within 8 miles of Lake Erie—I examined the greatest part of this communication myself, and such as I did not, was before and subsequent to my being there, by persons whose account can scarce be doubted. From Fort Pitt to Venango by land on the Indian, & French, path is computed to be 90 miles—by water it is said to be at least a third more; but as you know the Country so far, I will forbear giving any account of it—but proceed to inform you that I set out from Vinango and traveled, by land, tho frequently, on the ⟨beach⟩ or within high water mark—(the Country in many places being almost impracticable for a Horse) to the Confluence of a branch or Creek called Caniwagoo, about 65 miles from French Creek—the general course of the River between these two Creeks is North East—the course of Caniwagoo is very near due north—it is upwards of 100 yards wide 30 miles up from the mouth to a fork—deep and not very rapid—to this fork the navigation is rather better from Vinango, than from thence to Fort Pitt.
I traveled about 25 miles a day, two Indians pushed a large Canoe loaded, and encamped with me every night, as the River is crooked I think it must have been near 40 miles by water[.] One fork of the Caniwago continues a north direction about 7 miles to a beautifull Lake, this Lake is noticed in Hutchins map by the name Lake Jadaque, but is badly executed—it extends by the best information I could obtain, to within 9 miles of Lake Erie—is from one quarter to two miles broad, and deep enough—I was taken sick which prevented my intended Journey to Lake Erie; The following account I had from an Indian Chief of the Seneca tribe—as well as from a white Man named

Mathews, of Virginia, who says he was taken by the Indians at the Canhawa in the year 1777, he has lived with the Indians since that time; as far as I could Judge he appeared to be well acquainted with this part of the Country—I employed him on this tour as interpreter—That from the upper end of Jadaque Lake, to Lake Erie, is not more than 9 miles along the path, or road, for they with great confidence assured me that there was formerly a Carriage road between the two Lakes—The Indian related this, that he was about fourteen years old when the French first went to establish a post at Fort Pitt—That he accompanied an Uncle of his a Chief warior, who attended the French on that occasion, that the head of Lake Jadaque was the spot the Detachment embarked at; that they fell down all the way to Fort Pitt without obstruction—in large Canoes, with Artillery, Stores, provision &ca—he added that French Creek was made the communication afterward—for what reason he could not tell—but always wondered at it as he expressed himself, knowing this other to be so much better—This Seneca also related a number of circumstances to corroberate, and convince me of the truth of his account—among which the most remarkable are—That he was constan[t]ly employed by the British last war in this quarter had the rank of Captain—that he Commanded the party who were defeated up the Aligheny by Col. Broadhead—That in the year 1782 a Detachment composed of 300 British and 500 Indians were formed, and actually embarked in Canoes on Lake Jadaque—with 12 pieces of Artillery, with an avowed intention to attack Fort Pitt—this Expedition he says was laid aside occasioned by reports of the repair & strength of the place, carried by a person from the neighborhood of the Fort—They then contented themselves with, the usual mode of sending small partys on the frontiers, one of whom burned Hannas town. I recollect very well that in august 1782 we picked up a number of Canoes which drifted down the River—and I received repeated accounts in June & July—as well from friendly Indians, who I employed as from a Canadian who Deserted to me, of this armament, but I never knew with precision, before this account, of the spot of formation—Both the Seneca and Mathews wanted to conduct me as farther proof of their veracity—to where an Iron four pounder lies on the bank of Jadaque Lake—which the Indian says was left there by the French—Major Finley,

who has been in that Country since I was, informs me he saw the Gun—Mathews wished me much to explore the East fork of Caniwagoo—but the reason already mentioned prevented me—his Account is—that it is navigable about 40 miles up from the Junction with the north or west branch, it suddenly terminates in a Swamp—which is half a mile wide—that on the north side of this swamp a very large Creek has its source, called Cateraque, which falls into Lake Erie about 40 miles from the head, that he has three several times been of a party—who went up the one & down the other, carrying the Canoe over the swamp only—he added that Cateraque waters much the finest Country between Niagara and Presque Isle.
A letter has been lately published in a Philadelphia News paper, written by one of the Gentlemen who was employed last summer in running a boundary line between New York and Pennsylvania, which I think supports the foregoing accounts very much—his words are as near as I can recollect “We pushed up a large branch of the Alegheny called Caniwango, to a beautifull Lake called Chataghque—(so he spells the names) which is from one half mile to three or four broad, and upwards of twenty long; the Country is level and land good to a great extent on both sides. we ascended the dividing ridge between this and Lake Erie, from this place a most delightfull prospect was open to us[”]—here he dwells on the scene and future prospects of grandeure &ca not to the present purpose; but concludes by saying that in his opinion “the waters of Lake Erie can not be brought to the Ohio as the summit of the dividing ridge is 70 feet higher than that Lake but we continued along the common path to Lake Erie which is only nine miles though the path is crooked—a good waggon road may be made which will not exceed seven miles as the hill is not steep.[”] This gentleman has overlooked the Eastern branch, which is extraordinary if his view was to find out a communication as there is very little difference in the size of the two at the Junction—I suppose the Commissioners have reported to the Executives of New york & Pennsylvania—which I doubt not I can have access to. If I find any thing more particular than what is herein mentioned, I will inform you.
I am sorry this detail has been spun out to such length, as I doubt will rather weary than afford you real satisfaction, but being

obliged to blend other persons information with what came within my own knowledge, rendered it in some degree unavoidable—I have the honor to be with the greatest respect, Sir Your Excellencys Most obedient Humble Servant

Wm Irvine

